Case: 13-60766      Document: 00512731870         Page: 1    Date Filed: 08/13/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60766
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 13, 2014
SHABBIR AHMED USMAN SAIYED,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A099 756 440


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Shabbir Ahmed Usman Saiyed, a native and citizen of India, petitions
for review of the June 2013 decision of the Board of Immigration Appeals (BIA)
denying his motion to reopen his removal proceedings or to reconsider its prior
decision denying reopening. Saiyed argues that the BIA should have reopened
removal proceedings or reconsidered its prior denial of reopening because he
suffers from emotional and cognitive limitations that prevented him from


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60766    Document: 00512731870     Page: 2   Date Filed: 08/13/2014


                                 No. 13-60766

properly representing himself in removal proceedings. Because he raises this
argument for the first time in his petition for review and therefore has failed
to administratively exhaust the claim, we lack jurisdiction to consider it. See
8 U.S.C. 1252(d)(1); Claudio v. Holder, 601 F.3d 316, 318 (5th Cir. 2010).
Additionally, Saiyed asserts that the BIA should have reopened his removal
proceedings sua sponte because of his cognitive and emotional limitations, his
lack of counsel in the proceedings, and errors in the Notice to Appear. We
likewise have no jurisdiction to review the BIA’s decision not to reopen removal
proceedings sua sponte. Ramos-Bonilla v. Mukasey, 543 F.3d 216, 219-20 (5th
Cir. 2008).
      Further, Saiyed contends that the BIA should have reopened his removal
proceedings because the Notice to Appear contained incorrect information.
The Government withdrew the charges in the Notice to Appear and the
immigration judge found Saiyed removable based instead on later-filed
additional charges related to his 2006 entry. Saiyed does not address the BIA’s
determination that his motion to reopen was both time and number barred.
His misguided arguments fail to show the BIA’s decision to be absent of any
“perceptible rational approach.” Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir.
2005). He has thus shown no abuse of discretion in the BIA’s denial of the
motion to reopen. See Nolos v. Holder, 611 F.3d 279, 281 (5th Cir. 2010).
      Lastly, Saiyed claims that this court should order the proceedings
reopened, terminated, or administratively closed. We have no jurisdiction over
such a claim. See § 1252(g).
      The petition for review of the BIA’s decision is DENIED in part and
DISMISSED in part for lack of jurisdiction.




                                       2